Exhibit 10.1

 

AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT

 

AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT is made and effective as of
November 1 2005 (the “Effective Date”) by and between C-COR INCORPORATED
(“C-Cor”), BROADBAND CAPITAL CORPORATION (“Broadband” and, together with C-Cor,
collectively the “Borrower”), and CITIZENS BANK OF PENNSYLVANIA (the “Bank”).

 

WHEREAS, the Borrower and the Bank have entered into a certain Revolving Line of
Credit Agreement dated as of November 5, 2004 (as amended, modified or
supplemented from time to time, hereinafter referred to as the “Loan
Agreement”); and

 

WHEREAS, the Borrower and the Bank desire to amend the Loan Agreement in certain
respects as hereinafter provided

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound, the Bank and
the Borrower hereby agree as follows:

 

1. The Loan Agreement is hereby amended by deleting the definition of
“Commitment Period” therefrom in its entirety and substituting in lieu thereof
the following:

 

“Commitment Period: From the date hereof to but

not including November 4, 2006”

 

2. Capitalized terms used herein which are not defined herein shall have the
meaning assigned to such terms in the Loan Agreement. Except as amended hereby,
all of the provisions of the Loan Agreement shall remain unchanged; shall
continue in full force and effect; and are hereby ratified and confirmed in all
respects. From and after the Effective Date all references in the Loan Agreement
to “this Agreement” (and all indirect references such as “herein”, “hereby”,
“hereunder”, and “hereof) shall be deemed to refer to the Loan Agreement, as
amended by this Amendment.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Amendment to Revolving Line of Credit Agreement as of the day and
date first above written.

 

C-COR INCORPORATED

By:

  /s/    WILLIAM T. HANELLY        

Name:

  William T. Hanelly

Title:

  Chief Financial Officer



--------------------------------------------------------------------------------

BROADBAND CAPITAL CORPORATION

By:

  /s/    GEORGE M. SAVERENO        

Name:

  George M. Savereno

Title:

  President CITIZENS BANK OF PENNSYLVANIA

By:

  /s/    JOSEPH F. KING        

Name:

  Joseph F. King

Title:

  Senior Vice President

 

2